DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a connecting hole for clamping a nut or a bolt head is arranged in the connecting hole of the connecting portion of the first power module electrode, or a connecting hole for clamping a nut or a bolt head is arranged in the connecting hole of the connecting portion of the second power module electrode”.  It is not clear how “a connecting hole” can be “arranged in the connecting hole”, at least to the extent of any structure shown in the disclosure. For the purposes of this office action, it will be assumed that the above recitation is equivalent of “a connecting hole for clamping a nut or a bolt head [is] arranged in the connecting hole, wherein the connecting hole is a connecting hole of the connecting portion of the first power module electrode, or a connecting hole 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2010/0148298), hereinafter Takano, in view of Hirotsuru (US 2009/0280351) , hereinafter Hirotsuru.

Regarding claim 1, Takano (refer to embodiment of Figures 6-9; see para 102) a parallel electrode combination, comprising 
a first power module electrode (electrode of IGBT 402 or rectifying diode 409 to which 121 is connected, see para 115, best seen in Figure 6) and a second power module electrode (electrode of IGBT 404 or rectifying diode 410 to which parts of 123 is connected, see para 116; best seen in Figure 6), wherein 
a portion of the first power module electrode and a portion of the second power module electrode are respectively used to connect a power layer inside a power module (para 112; also see para 115), and 
a connecting portion (portion 401 of high-voltage bus bar 121, see para 109) of the first power module electrode (electrode of 402 or 409 to which 121 connects – see Figure 6) and a connecting portion (403 of low voltage bus bar 123, see para 110) of the second power module electrode (electrode of 404 or 410 to which 123 connects – see Figure 6) are opposite (i.e. “reversed” as explained in para 122) in parallel (“positioned parallel” as explained in para 122, especially 1st sentence). 
Takano does not specifically disclose that the “portion of the first power module electrode” as well as the “portion of the second power module electrode” are each capable of being connected by “soldering” and that the “power layer” is specifically a “power copper layer”.  However, Takano describes that connecting by soldering of various terminals is known in the art (para 115). Further, Hirotsuru teaches that in power modules, it is known to use power copper layers inside power modules (para 2). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Takano so that the “portion of the first power module electrode” as well as the “portion of the second power module electrode” are each capable of being connected by “soldering” and that the “power layer” is specifically a “power copper layer”.  The ordinary artisan would have been motivated to modify Takano for at least the purpose of using materials compatible with common electrical joining processes such as soldering that provide electrical connection of high reliability at low cost, while using power copper layers for the purpose of using a metal material that has both high thermal and electrical conductivity, thus improving both electrical and thermal performance.  

Regarding claim 2, Takano (refer to embodiment of Figures 6-9; see para 102) teaches the parallel electrode combination according to claim 1, wherein the connecting portion (portion 401) of the first power module electrode and the connecting portion (403) of the 

Regarding claim 3, Takano (refer to embodiment of Figures 6-9; see para 102) teaches the parallel electrode combination according to claim 1, wherein the connecting portion (401) of the first power module electrode and the connecting portion (403) of the second power module electrode can have different lengths (see note on claim interpretation below).  
Note on interpretation of claim 3: The recitation of claim 3 is very broad. For example, there are infinite ways of creating a “portion” of a part such that in each case, at least one dimension of the portion is different. Further, the recitation “lengths” reads on any dimension as no reference direction is provide to determine dimension in which direction constitutes “length”.  Therefore, the broadest reasonable interpretation of “portion” of a structure reads on a portion of multiple sizes for the same structure and length reads on dimension in any direction.

Regarding claim 4, Takano (refer to embodiment of Figures 6-9; see para 102) teaches the parallel electrode combination according to claim 2, wherein a connecting hole (123a or 121a), which is capable of being used for clamping a nut or a bolt head (as both 123a and 121a are through holes), is arranged in the connecting hole (121a) of the connecting portion (401) of the first power module electrode, or a connecting hole for clamping a nut or a bolt head is arranged in the connecting hole (123a) of the connecting portion (403) of the second power module electrode (also see claim objection above). 

Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that require “the freewheel current path after disabling the lower half-bridge IGBT chip is as follows: the freewheel current flows from the connecting portion of the first power module electrode into the upper half-bridge substrate through a bonding wire, flows through the upper half-bridge diode chip, and then flows out to the output electrode through the bonding wire” (see last 5 lines of claim 5). 

Claims 6-7 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 6 that requires “during freewheeling, a freewheel current flows from the connecting portion of the second power module electrode to the lower half-bridge chip through the top substrate, then flows into the middle substrate, then flows to the top substrate, and flows out through a connecting portion of the output electrode” (see last 4 lines of base claim 6).

Claims 8-11 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 8 that requires “the connecting portion of the first power module electrode and the connecting portion of the second power module electrode can be inserted into a gap between the first capacitor electrode and the second capacitor electrode” (see last 3 lines of claim 8). 

Claims 12-15 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 12 that requires “the connecting portion of the first capacitor electrode and the connecting portion of the second capacitor electrode are opposite in parallel” (see lines 10-11 of claim 12) in conjunction with “the power module electrode combination is the parallel electrode combination, and a connecting portion of the power module electrode combination is matched with a connecting portion of the capacitor electrode combination” (see last 3 lines of claim 12). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892